Woods, J.,
delivered the opinion of the court.
The action is not for recovery for the value of an article lost. There was no loss. There was only a day’s delay in the delivery at the terminus of the carriage. But we are not prepared to say that this was negligence. There was nothing in the package’s appearance or its indorsements that indicated any necessity for promptness in transmission or delivery. There was much to the contrary. The sender of the package represented the draft to be “ papers,” and of the value of $50. The express company’s servants might well have relied on these representations, and used such dispatch in delivering as was appai’entiy needful, regard being had to the nature of the package as it appeared to such servants.
Independently of this, however, there was no hurtful delay on the company’s part, for the draft was in the hands of the New Orleans correspondent of the appellant bank in good *744time for presentation to the Whitney National Bank before the suspension of the Greenville bank was known in New Orleans, and before there was an actual suspension. The fatal delay was in New Orleans, and not in Water Valley, as the complainant supposes.

Affirmed.